Citation Nr: 0023769	
Decision Date: 09/07/00    Archive Date: 09/12/00

DOCKET NO.  99-07 850	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1. Entitlement to service connection for heat exhaustion.

2. Entitlement to service connection for hypertension.

3. Entitlement to service connection for migraine headaches.

4. Entitlement to service connection for an adjustment 
disorder.

5. Entitlement to service connection for hearing loss.


REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

J. W. Engle, Counsel


INTRODUCTION

The appellant served on active duty from May 1976 to March 
1998, and had additional periods of unverified service.  Due 
to medical conditions, he was discharged from the Army 
National Guard in June 1998 and assigned to the Retired 
Reserve.  The DA Form 4187, Personnel Action, shows that he 
was transferred to the Retired Reserve because of disability.  
It was noted that he had not incurred physical disability.

This appeal comes before the Board of Veterans' Appeals 
(Board) on appeal from a decision dated in January 1999 by 
the Montgomery, Alabama, Department of Veterans Affairs (VA) 
Regional Office (RO).

The Board notes that in various correspondence received by 
the RO during the pendency of the current appeal, the 
appellant has apparently raised additional issues for 
consideration including service connection for asthma, 
diabetes and depression.  However, there is no indication 
that these issues were developed, adjudicated or certified 
for appeal and since they are not found to be intertwined 
with the issues currently before the Board, they are referred 
to the RO for appropriate action.


FINDING OF FACT

There is no competent evidence of record to establish the 
presence of residuals of heat exhaustion or to relate the 
presence of hypertension, migraine headaches, an adjustment 
disorder or hearing loss to service.



CONCLUSION OF LAW

The appellant's claims for service connection for residuals 
of heat exhaustion, hypertension, migraine headaches, an 
adjustment disorder and hearing loss are not well grounded.  
38 U.S.C.A. §§ 38 U.S.C.A. § 5107(a) (West 1991).


REASONS AND BASES FOR FINDING AND CONCLUSION

Well Grounded Claims

Service Connection for Residuals of Heat Exhaustion, 
Hypertension, Migraine Headaches, Adjustment Disorder and 
Hearing Loss

"[A] person who submits a claim for benefits under a law 
administered by the Secretary shall have the burden of 
submitting evidence sufficient to justify a belief by a fair 
and impartial individual that the claim is well grounded."  
38 U.S.C.A. § 5107(a); Cambino v. Gober, 10 Vet. App. 507 
(1997); Anderson v. Brown, 9 Vet. App. 542. 545 (1996).  A 
well grounded claim is "a plausible claim, one which is 
meritorious on its own or capable of substantiation.  Such 
claim need not be conclusive but only possible to satisfy the 
initial burden of [section 5107(a)]."  Murphy v. Derwinski, 
1 Vet. App. 79, 81 (1990).  In Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992), the Court held that a claim must be 
accompanied by supportive evidence and that such evidence 
"must 'justify a belief by a fair and impartial individual' 
that the claim is plausible."

Pursuant to 38 C.F.R. § 3.6(a), active military, naval, and 
air service includes active duty, any period of active duty 
for training during which the individual concerned was 
disabled or died from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training during which the individual concerned was 
disabled or died from an injury incurred or aggravated in 
line of duty.  Although the appellant had a period of active 
duty from May 1976 to March 1978, his claim, submitted in 
June 1998, specifically indicates that the claimed disorders 
arise from his National Guard service in June 1997.

Establishing service connection under 38 U.S.C.A. § 1110 
generally requires medical evidence of a current disability; 
medical or, in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
medical evidence of a nexus between the claimed in-service 
disease or injury and the present disease or injury.  See 
Caluza v. Brown, 7 Vet. App. 498, 506 (1996), aff'd per 
curiam 78 F.3d 604 (Fed. Cir. 1996) (table); see also Epps v. 
Gober, 126 F.3d 1464, 1469 (Fed. Cir. 1997), cert. denied, 66 
U.S.L.W. 3799 (June 22, 1998) (expressly adopting the 
definition of well-grounded claim set forth in Caluza, 
supra), Heuer and Grottveit, both supra.  Alternatively, the 
third Caluza element can be satisfied under 38 C.F.R. 
§ 3.303(b) by evidence of continuity of symptomatology and 
medical or, in certain circumstances, lay evidence of a nexus 
between the present disability and the symptomatology.  See 
Savage v. Gober, 10 Vet. App. 488, 495 (1997).  For the 
purpose of determining whether a claim is well grounded, the 
evidence in support of the claim is presumed credible.  See 
Robinette, 8 Vet. App. at 76; Justus v. Principi, 3 Vet. App. 
510, 513 (1992).

The Board notes that when an appellant presents a claim for 
VA benefits and provides sufficient support for the claim, VA 
has a duty to assist the appellant "in developing the facts 
pertinent to the claim."  38 U.S.C.A. § 5107(a); Allday v. 
Brown, 7 Vet. App. 517, 526 (1995); Littke v. Derwinski, 1 
Vet. App. 90, 91-92 (1990); Murphy, 1 Vet. App. at 81-82. 
(once a claimant submits a plausible claim, i.e., one which 
is meritorious on its own or capable of substantiation, the 
Secretary is obligated to assist in the developing of facts 
pertinent to the claim); see also Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993).  

For service connection to be granted, it is required that the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Furthermore, with chronic disease shown as such in 
service so as to permit a finding of service connection, 
subsequent manifestations of the same chronic disease at any 
later date, however remote, are service-connected, unless 
clearly attributable to intercurrent causes.  38 C.F.R. 
§ 3.303(b).  This rule does not mean that any manifestation 
of joint pain, any abnormality of heart action or heart 
sounds, any urinary symptoms, or any cough, etc., in service 
will permit service connection of arthritis, disease of the 
heart, nephritis, or pulmonary disease, etc., first shown as 
a clear-cut clinical entity, at some later date.  Idem.  For 
the showing of chronic disease in service there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic."  Id. 
(emphasis added).  Continuity of symptomatology is required 
where the condition noted during service is not, in fact, 
shown to be chronic or where the diagnosis of chronicity may 
be legitimately questioned.  Id.  When the fact of chronicity 
in service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
Id.; See Savage v. Gober, 10 Vet. App. 488, 495 (1997). 

Upon careful consideration of the evidence of record in this 
case, the Board finds that the appellant has failed to submit 
evidence of well grounded claims for service connection for 
residuals of heat exhaustion, hypertension, migraine 
headaches, an adjustment disorder and hearing loss.  As noted 
above, to meet the requirement of a well grounded claim such 
to allow for analysis of the merits of a claim for service 
connection, there must be medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  See Caluza v. Brown supra.  

In this case, with respect to the claim for residuals of heat 
exhaustion, while the appellant has submitted statements from 
fellow servicemen which noted that the appellant suffered 
heat exhaustion during summer camp in 1997, there is no 
competent medical evidence of record to establish the 
presence of any residual disability related to that incident.  
In fact, on periodic examination in February 1998, there were 
no complaints, findings or manifestations of any disorder 
attributed to the reported history of heat exhaustion in 
1997.  The post-service evidence is similarly devoid of any 
competent findings to suggest the presence of residual 
disability related to heat exhaustion.  

With regard to the claims for hypertension, migraine 
headaches and hearing loss, the Board first notes that the 
appellant has failed to establish that he has qualifying 
service for these claims.  He has argued that these disorders 
first manifest during summer camp in June 1997.  However, the 
record does not establish that he was serving on active duty 
or active duty for training during this time period.  
Significantly, the Board notes that the appellant was 
requested by the RO in November 1998 to provide his discharge 
from active duty and orders showing the 38 U.S.C. Title under 
which he served on active duty.  Unfortunately, the appellant 
failed to submit the requested evidence.  Instead, he 
submitted various documents which do not clarify the nature 
of his service for the period in question.  See e.g. D'Amico 
v. West, No. 99-7110 (Fed. Cir. Apr. 7, 2000)(Where the 
Federal Circuit discussed the need for the claimant to 
establish veteran status.)  More importantly, even assuming 
the appellant has qualifying service for the period in 
question, there is no competent evidence of record to relate 
these alleged disorders to service.  While the record 
reflects a diagnosis of "rule out adjustment disorder with 
depressed mood," service connection for anxiety and 
depression was previously denied by the RO in July 1978 and 
there is no competent evidence of record to establish the 
presence of any additional psychiatric disability which is 
related to service.

Although evidentiary assertions by the appellant must be 
accepted as true for the purposes of determining whether a 
claim is well grounded, these assertions do not have to be 
accepted where they are found to be inherently incredible.  
See King v. Brown, 5 Vet.App. 19 (1993).  In this case, the 
appellant's evidentiary assertions regarding the presence and 
relationship between any disability and his service are found 
to be inherently incredible when viewed in the context of the 
total record.  While the appellant may be competent to offer 
evidence regarding symptoms, Savage v. Gober, 10 Vet. App. 
489 (1997), he is not competent to diagnose the presence of a 
current disability or to relate the presence of any current 
disability to any particular event or period of time.  Such a 
relationship, which involves a medical diagnosis, must be 
identified by an appropriate medical expert.  See Espiritu v. 
Derwinski, 2 Vet.App. 492 (1992).

The quality and quantity of the evidence required to meet the 
statutory burden of submitting evidence of a well-grounded 
claim will depend upon the issue presented by the claim.  
Where the issue is factual in nature, e.g., whether an 
incident or injury occurred in service, competent lay 
testimony, including a veteran's solitary testimony, may 
constitute sufficient evidence to establish a well-grounded 
claim under 38 U.S.C.A. § 5107(a).  See Cartright v. 
Derwinski, 2 Vet.App. 24 (1991).  However, where as in this 
case, the determinative issue involves medical diagnosis, 
competent medical evidence to the effect that the claim is 
"plausible" or "possible" is required.  See Murphy v. 
Derwinski, 1 Vet.App. 78, 81 (1990).  

The Board has carefully considered the appellant's statements 
and contentions with respect to his claims; however, through 
these statements alone, he cannot meet the burden imposed by 
section 5107(a) merely by presenting lay beliefs as to his 
current diagnosis and it's relationship to service because 
his current diagnosis and it's relationship to any causative 
factor or other disability, as noted above, is a medical 
conclusion and lay persons are not competent to offer medical 
opinions.  Espiritu v. Derwinski, 2 Vet.App. 492 (1992).  
Consequently, lay assertions of medical etiology or diagnosis 
cannot constitute evidence to render a claim well grounded 
under section 5107(a).

Where claims are not well grounded VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claims; however, VA may be obligated under 
38 U.S.C.A. § 5103(a) to advise a claimant of evidence needed 
to complete his application.  This obligation depends upon 
the particular facts of the case and the extent to which the 
Secretary of the Department of Veterans Affairs has advised 
the claimant of the evidence necessary to be submitted with a 
VA benefits claim.  Robinette v. Brown, 8 Vet. App. 69 
(1995).  In this case, the appellant has not notified VA of 
the existence of any additional evidence that, if obtained 
would well ground his claims.


ORDER

The appeal is denied.



		
	BETTINA S. CALLAWAY
	Member, Board of Veterans' Appeals

 

